

113 SRES 218 ATS: Honoring the legacy of A. Philip Randolph and saluting his efforts on behalf of the people of the United States to form a more perfect union.
U.S. Senate
2013-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS2d SessionS. RES. 218IN THE SENATE OF THE UNITED STATESSeptember 9, 2013Mr. Nelson (for himself and Mr. Rubio) submitted the following resolution; which was referred to the Committee on the JudiciaryJune 4, 2014Committee discharged; considered and agreed toRESOLUTIONHonoring the legacy of A. Philip Randolph
		  and saluting his efforts on behalf of the people of the United States to form
		  a more perfect union.Whereas A. Philip Randolph was born on April 15, 1889, and
			 grew up in Jacksonville, Florida;Whereas Mr. Randolph attended the Cookman Institute, one
			 of the first high schools for African-Americans in the United States,
			 located
			 in Jacksonville, Florida, and graduated valedictorian of his class in
			 1907;Whereas Mr. Randolph was an inspirational person who
			 demonstrated an unyielding struggle for human rights on behalf of
			 marginalized
			 groups in society;Whereas Mr. Randolph was active in both the civil rights
			 movement and the labor movement in the United States;Whereas Mr. Randolph was a tireless and highly effective
			 advocate for African-American rights during the 1930s and 1940s, focusing
			 particularly on employment rights;Whereas Mr. Randolph led the effort to organize the
			 porters of the Pullman Company, one of the largest railroad car companies
			 in
			 the United States at that time;Whereas Mr. Randolph founded the Brotherhood of Sleeping
			 Car Porters, an organization that advanced the rights of African-American
			 workers to dignity, respect, and a decent livelihood;Whereas Mr. Randolph urged President Franklin Roosevelt to
			 end employment discrimination against African-Americans in the Federal
			 Government;Whereas, after the urging of Mr. Randolph, President
			 Roosevelt issued Executive Order 8802 (6 Fed. Reg. 3109) on June 25,
			 1941, declaring that there shall be no discrimination in the employment
			 of workers in defense industries and in government because of race, creed,
			 color, or national origin and established the Fair Employment Practices
			 Commission to oversee that order;Whereas Mr. Randolph urged President Harry Truman to end
			 segregation in the Armed Forces of the United States;Whereas, after the urging of Mr. Randolph, President
			 Truman issued Executive Order 9981 (13 Fed. Reg. 4313) on July 26, 1948,
			 declaring that [T]here shall be equality of treatment and opportunity
			 for all persons in the armed services without regard to race, color,
			 religion
			 or national origin. This policy shall be put into effect as rapidly as
			 possible, having due regard to the time required to effectuate any
			 necessary
			 changes without impairing efficiency or morale. and closed the
			 segregated Marine Corps boot camp at Montford Point in Jacksonville, North
			 Carolina;Whereas Mr. Randolph was actively involved in the planning
			 and organization of many civil rights efforts, including the prayer
			 pilgrimage
			 for freedom in 1957, the marches for school integration in 1958 and 1959,
			 and
			 the March on Washington in 1963;Whereas Mr. Randolph was the first speaker of the day at
			 the March on Washington on August 28, 1963, during which Dr. Martin Luther
			 King, Jr., delivered his famous I Have a Dream speech;Whereas the Civil Rights Act of 1964 (Public Law 88–352;
			 78 Stat. 241), the Voting Rights Act of 1965 (Public Law 89–110; 79 Stat.
			 437),
			 and the Civil Rights Act of 1968 (Public Law 90–284; 82 Stat. 73) are the
			 fruits of the seeds that Mr. Randolph and others like him sowed many years
			 before;Whereas Mr. Randolph helped to found the Leadership
			 Conference on Civil and Human Rights;Whereas Amtrak named one of its luxury sleeping cars, the
			 Superliner II Deluxe Sleeper 32503, the A. Philip Randolph in
			 honor of Mr. Randolph;Whereas a bust in the likeness of Mr. Randolph stands in
			 Union Station in Washington, DC, as a tribute to his work on behalf of
			 African-American rail workers;Whereas, in 1964, Mr. Randolph was awarded the
			 Presidential Medal of Freedom by President Lyndon Johnson;Whereas the civil rights revolution was launched, in no
			 small part, based on the efforts of Mr. Randolph and the work of statesmen
			 like
			 him; andWhereas, upon the celebration of the 50th anniversary of
			 the March on Washington in 2013, it is fitting to honor the work of Mr.
			 Randolph and his commitment to a better United States: Now, therefore, be
			 itThat the Senate honors the legacy of
			 A. Philip Randolph and salutes his efforts on behalf of the people of the
			 United States to form a more perfect union.